Name: Commission Regulation (EC) No 1551/2001 of 30 July 2001 amending Regulation (EEC) No 1833/92 setting the amounts of aid for the supply of cereals products from the Community to the Azores and Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  cooperation policy;  production;  plant product;  trade
 Date Published: nan

 Avis juridique important|32001R1551Commission Regulation (EC) No 1551/2001 of 30 July 2001 amending Regulation (EEC) No 1833/92 setting the amounts of aid for the supply of cereals products from the Community to the Azores and Madeira Official Journal L 205 , 31/07/2001 P. 0012 - 0013Commission Regulation (EC) No 1551/2001of 30 July 2001amending Regulation (EEC) No 1833/92 setting the amounts of aid for the supply of cereals products from the Community to the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira(1), as last amended by Regulation (EC) No 1449/2001(2), and in particular Article 10 thereof,Whereas:(1) The amounts of aid for the supply of cereals products to the Azores and Madeira has been settled by Commission Regulation (EEC) No 1833/92(3), as last amended by Regulation (EC) No 1305/2001(4), whereas, as a consequence of the changes of the rates and prices for cereals products in the European part of the Community and on the world market, the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex of amended Regulation (EEC) No 1833/92 is replaced by the Annex to the present Regulation.Article 2This Regulation shall enter into force on 1 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 198, 21.7.2001, p. 5.(3) OJ L 185, 4.7.1992, p. 28.(4) OJ L 177, 30.6.2001, p. 12.ANNEXto the Commission Regulation of 30 July 2001 amending Regulation (EEC) No 1833/92 fixing the amounts of aid for the supply of cereals products from the Community to the Azores and Madeira>TABLE>